Citation Nr: 0803537	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
right knee disability, status post meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran's most recent VA knee examination was in December 
2003, over four years ago.  During his September 2007 Travel 
Board hearing, he testified that his ranges of motion have 
decreased since that December 2003 examination.  
Additionally, he said that he did not need a knee brace in 
2003, but that he now needs one to prevent his knee from 
locking and giving out.  He testified that he has 
instability, though he did not when examined in 2003.  Later 
during the Travel Board hearing, his representative asserted 
there needs to be another examination to determine the 
current severity of the right knee disability.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conducting of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, as well, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
knee disability.  The examiner must 
measure the veteran's ranges of motion on 
flexion and extension and address whether 
there is additional functional loss - 
including more or less movement than 
normal, weakened movement, 
premature/excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy from 
disuse.  

The examiner must also state whether the 
veteran's right knee is unstable and, if 
it is, describe the severity of the 
instability (slight, moderate or severe).  

The claims folder must be made available 
to the examiner for a review of the 
pertinent medical history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  



2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



